Gill, J.
— The sole question in this case is, whether or not a mechanic’s lien can be enforced against. a, pump, boiler, engine and other machinery and the land on which the same were used — the plaintiffs having-contributed certain labor and material in repairing such machinery. The said boiler, pump, engine and machinery were not situated in, or in any way connected with, any building or improvement, but were simply-placed and used at a mining shaft in drawing therefrom coal and water. The trial court held the plaintiffs entitled to a mechanic’s lien and defendants bring the-case here by writ of error. The holding of the circuit court was erroneous, as must be seen from a consideration of the mechanics’ lien statute and the decisions of' our supreme court. Revised Statutes, 1889, sec. 6705; Collins v. Mott, 45 Mo. 100; Graves v. Pierce, 53 Mo. 423; Richardson v. Koch, 81 Mo. 264. Whilst our statute provides for a mechanic’s lien on account of materials or machinery furnished in the construction of a building or improvement, yet, as said in Richardson v. Koch, supra, “it is not given on the work, materials, or engine, boiler, etc., but upon such building, erection or improvement. The building, then, is the subject of *245the lien,” and not the machinery. The machinery, then, as such, is not subject to a mechanic’s lien. It is only reached when it enters into, and forms a part of, -a building or improvement. (Graves v Pierce, supra, at bottom page 428); and btiilding and improvement are used in the mechanics’ lien statute as synonymous terms. Collins v. Mott, supra.
The judgment, then, in so far as it adjudges a mechanic’s lien, will be reversed.
All concur.